      Case 3:20-cv-03708-CRB Document 14 Filed 06/29/20 Page 1 of 5




 1   JAMES C. NIELSEN (111889)
      jnielsen@nkllp.law
 2
     MELISSA A. WURSTER (198899)
 3    mwurster@nkllp.law
     NIELSEN KATIBAH LLP
 4   100 Smith Ranch Road, Suite 350
     San Rafael, California 94903
 5   Telephone: (415) 693-0900
 6   Facsimile: (415) 693-9674

 7   Attorneys for defendant/cross-defendant,
     Philadelphia Indemnity Insurance Company
 8

 9
                                UNITED STATES DISTRICT COURT
10
             NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
11

12
     LANDMARK AMERICAN INSURANCE                   Case no. 3:18-cv-05504 CRB
13
     COMPANY,
                                                   Honorable Charles R. Breyer
14
                   Plaintiff,
15                                                 STIPULATION AND [PROPOSED]
            v.                                     ORDER IN SUPPORT OF
16                                                 ADMINISTRATIVE MOTION TO
     NAVIGATORS INSURANCE                          CONSIDER WHETHER CASES SHOULD
17                                                 BE RELATED
     COMPANY, PHILADELPHIA
18   INDEMNITY INSURANCE COMPANY,
     Does 1 through 20,                            [Civil Local Rules 3-12 & 7-11]
19
                 Defendants.
20   ________________________________
21
     AND RELATED COUNTER-CLAIM
22   AND CROSS-CLAIM

23

24          This Stipulation is entered into by and among Philadelphia Indemnity Insurance

25   Company, Gregory Kuhl, Ann Wrixon, Landmark American Insurance Company, and Navigators

26   Insurance Company, by and through their respective counsel.

27          WHEREAS, Landmark American Insurance Company v. Navigators Insurance Company,

28                                                 1
      _______________________________________________________________________________________
                    STIPULATION AND PROPOSED ORDER TO DEEM CASES RELATED
                                         3:18-CV-5504 CRB
      Case 3:20-cv-03708-CRB Document 14 Filed 06/29/20 Page 2 of 5




 1   Philadelphia Indemnity Insurance Company et al., case number 3:18-cv-05504-CRB, was filed in

 2   this court on September 7, 2018 and is now assigned to the Honorable Charles R. Breyer in the

 3   San Francisco Division (“Landmark action”);

 4          WHEREAS, Philadelphia Indemnity Insurance Company v. Gregory Kuhl and Ann

 5   Wrixon, case number 4:20-cv-03708-HSG, was filed in this court on June 4, 2020 and has been

 6   reassigned to the Honorable Haywood S. Gilliam, Jr., in the Oakland Division (“Philadelphia

 7   action”);

 8          WHEREAS, both cases arise from the same underlying bankruptcy adversary proceedings

 9   against Gregory Kuhl and Ann Wrixon, respectively a former board member and executive

10   director of debtor Independent Adoption Center (“IAC”). Landmark, Navigators and

11   Philadelphia each insured IAC, Kuhl and Wrixon, but did so under different types of policies that

12   were effective during different time periods. Both cases involve the same underlying adversary

13   proceedings, common insurance policies and common parties.

14          WHEREAS, Landmark is the plaintiff and Navigators and Philadelphia are defendants in

15   the Landmark action, which concerns their respective insurance coverage obligations to their

16   common insureds, Kuhl and Wrixon.

17          WHEREAS, Philadelphia is the plaintiff and Kuhl and Wrixon are defendants in the

18   Philadelphia action, in which Philadelphia seeks reimbursement of a settlement payment and

19   defense fees paid in connection with the underlying adversary proceedings;

20          WHEREAS, counsel for the parties in both actions agree that the cases involve common

21   questions of law and fact and agree that the Philadelphia action should be related to the

22   Landmark action and assigned to Judge Breyer to avoid the possibility of conflicting results,

23   duplication of effort and undue expenditure of party and Court resources that may result if the

24   cases are conducted before different judges;

25          IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

26   counsel for the parties to the Landmark Action and the Philadelphia Action, that:

27          1. The following actions are related cases within the meaning of Local Civil Rule 3-

28                                                 2
      _______________________________________________________________________________________
                    STIPULATION AND PROPOSED ORDER TO DEEM CASES RELATED
                                         3:18-CV-5504 CRB
      Case 3:20-cv-03708-CRB Document 14 Filed 06/29/20 Page 3 of 5




 1   12(a):

 2                a. Landmark American Insurance Company v. Navigators Insurance Company,

 3   Philadelphia Indemnity Insurance Company et al., case number 3:18-cv-05504 CRB; and

 4                b. Philadelphia Indemnity Insurance Company v. Gregory Kuhl and Ann Wrixon,

 5   case number 4:20-cv-03708-HSG.

 6            2. The above-captioned actions should be deemed related under Local Rule 3-12(b) as set

 7   forth in the accompanying Administrative Motion to Consider Whether Cases Should Be Related.

 8            This stipulation is deemed executed as of June 26, 2020 and is without prejudice to any

 9   other rights that any party may have.

10

11   NIELSEN KATIBAH LLP                                PILLSBURY & COLEMAN LLP
12
     By: /s/ James C. Nielsen                           By: /s/ Eric K. Larson
13   James C. Nielsen                                   Eric K. Larson
14   Melissa A. Wurster                                 Attorneys for
     ATTORNEYS FOR PHILADELPHIA                         GREGORY KUHL
15   INDEMNITY INSURANCE COMPANY

16

17   FARELLA BRAUN + MARTEL                             MUSICK PEELER & GARRETT LLP

18
     By: /s/ Mary E. McCutcheon                         By: /s/ Teresa Cho
19   Mary E. McCutcheon                                 David A. Tartaglio
     Patrick S. Loi                                     Theresa Cho
20
     Attorneys for                                      Attorneys for LANDMARK AMERICAN
21   ANN WRIXON                                         INSURANCE COMPANY

22

23

24   GREENAN, PEFFER, SALLANDER & LALLY LLP

25
     By: /s/ Robert G. Seeds
26   Robert L. Sallander, Jr.
     Robert G. Seeds
27   Attorneys for NAVIGATORS INSURANCE
     COMPANY
28                                                 3
      _______________________________________________________________________________________
                    STIPULATION AND PROPOSED ORDER TO DEEM CASES RELATED
                                         3:18-CV-5504 CRB
      Case 3:20-cv-03708-CRB Document 14 Filed 06/29/20 Page 4 of 5




 1                                      E-FILING ATTESTATION

 2          I, Melissa A. Wurster, am the ECF User whose ID and password are being used to file

 3   this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the

 4   signatories identified above has concurred in this filing.

 5                                                      /s/ Melissa A. Wurster

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                 4
      _______________________________________________________________________________________
                    STIPULATION AND PROPOSED ORDER TO DEEM CASES RELATED
                                         3:18-CV-5504 CRB
      Case 3:20-cv-03708-CRB Document 14 Filed 06/29/20 Page 5 of 5




 1                                      [PROPOSED] ORDER

 2          Having considered the parties’ Stipulation, and good cause appearing, the Court hereby

 3   GRANTS the parties’ Stipulation. Landmark American Insurance Company v. Navigators

 4   Insurance Company, Philadelphia Indemnity Insurance Company et al., case number 3:18-cv-

 5   05504 CRB and Philadelphia Indemnity Insurance Company v. Gregory Kuhl and Ann Wrixon,

 6   case number 4:20-cv-03708-HSG, shall be deemed related pursuant to Civil Local Rule 3-12(a)

 7   and the above-captioned actions shall be assigned to the Honorable Charles R. Breyer.

 8          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 9

10               29 2020
     Dated: June ___,                                ____________________________
                                                     Honorable Charles R. Breyer
11                                                   United States District Court Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                 5
      _______________________________________________________________________________________
                    STIPULATION AND PROPOSED ORDER TO DEEM CASES RELATED
                                         3:18-CV-5504 CRB
